DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 06/21/22.  Examiner acknowledged that claims 1-5 are amended; claims 6-7 are new.  Currently, claims 1-7 are pending.
The information disclosure statement (IDS) submitted on 04/04/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in the new ground of rejection in view of newly found prior art Park (US 2020/0305246).
Regarding Claim 1, applicant argues (see p.9 of the Remarks) that Amarin and Fly fail to disclose “a battery information detection module configured to detect a voltage/current associated with a charging power of the battery, determine an average power consumption value based on the detected voltage/current and determine the remaining charge information of the battery based on the average power consumption value.”  This argument is not persuasive.
The newly found prior art Park teaches detecting IV associated with charging of battery ([0056] “battery charging unit 130 so that charging and discharging are performed based on a voltage/current value suitable for the material and capacity of the battery 130a”) determine avg power consumption ([0120] “the consumption power monitoring unit 250 calculates previous average consumption power”) and remaining charge of battery based on consumption ([0080] “calculates an average amount of remaining battery (130a) power and an average amount of discharged battery power for each time zone. Such charging monitoring information can be used to calculate a possible turn-on time compared to average consumption power”).  Thus, Park teaches the limitations above.  Accordingly, the rejection of claim 1 over Amarin is maintained.
Regarding Claim 1, applicant argues (see p.8 of the Remarks) that Amarin does not suggest the network is a “low-power” WAN.  This argument is not persuasive.
Examiner disagrees because Amarin teaches in [0017] “network 110 maybe a Zigbee…3G, 4G.” These are low power WAN.
Claims 2-7 are similarly rejected as they depend of the rejected claim above.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 ln4, “the electricity” lack antecedent basis.
Claim 1 ln5, “at least at least” remove duplicate
Claim 1 ln9, “the electricity” lack antecedent basis.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motion sensors are radially arranged in the at least one street light must be shown or the feature(s) canceled from the claim(s) 3.  No new matter should be entered.
Currently, Figs. 1-3 do not illustrate the claimed subject matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Amarin (US 2014/0111098) in view of Park (US 2020/0305246).
Regarding Claim 1, Amarin teaches a system (Fig. 1: 100) for streetlight lighting control (Fig. 6: 600) and for Internet-of Things (loT) control for monitoring solar power generation ([0031] “Access point 106a may relay the accumulated amount of energy generated, amount of energy consumed, and repair alerts to NOC 114”), comprising: a solar panel (Fig. 1: 108) configured to generate photovoltaic-based electricity using sunlight; a battery (Fig. 4: 404) configured to store the electricity generated by the solar panel and power at least at least one streetlight ([0038] “The electricity stored in storage unit 404 may be used to power street light 102a); a solar controller (Fig. 4: 412, 406, 410, 408, 414) electrically connected between the solar panel and the battery; and a streetlight controller (Fig. 2: 104) configured to control lighting of the at least one streetlight ([0015] “light emitting member of street lights 102 may be controlled by controllers 104”) using the electricity stored in the battery ([0038] “The electricity stored in storage unit 404 may be used to power street light”), wherein the solar controller includes a battery information detection module (Fig. 4: 406); and a communication module (Fig. 4: 414) configured to transmit information to a monitoring server (Fig. 1: 114), and wherein the communication module is configured to transit the charge information to the monitoring server ([0039] “The energy generation data and the amount of energy stored in storage unit 404 may be transmitted to controller 104a, access point 106a, and subsequently to NOC 114 on a periodic basis”) through a low-power wide area network (LPWAN) ([0016] “Network 110 may be a Zigbee…a third generation (3G) network, a fourth generation (4G) network”; [0017] “Network 112 may be a Zigbee”).
Amarin does not teach a module configured to determine remaining charge information of the battery and discharging time information of the battery, a communication module configured to transmit the remaining charge information and the discharging time information to a monitoring server; wherein the battery information detection module is configured to detect a voltage or current associated with a charging power of the battery, determine an average power consumption value based on the detected voltage or current, and Response to Office Action dated 31 March 2022determine the remaining charge information of the battery based on the average power consumption value, wherein the battery information detection module is configured to determine the discharging time information based on the remaining charge information, wherein the communication module is configured to transit, the charge information and the discharging time information to the monitoring server through a low-power wide area network (LPWAN).
Park teaches the solar controller (Fig. 4: 170; Fig. 5: 200) includes a battery information detection module (Fig. 4: 174; Fig. 5: 240) configured to determine remaining charge information of the battery and discharging time information of the battery ([0064] “measurement module 174 detects…discharging time of the battery 130a and the amount of remaining battery (130a) power”; [0080] “charging monitoring unit 240 monitors the amount of charge remaining in the battery 130a (the amount of remaining battery (130a) power), the amount of discharged battery power, and the discharging time of the battery”), a communication module (Fig. 4: 173; Fig. 5: 260) configured to transmit the remaining charge information and the discharging time information to a monitoring server (Fig. 1: 200, Fig. 5: 200; Fig. 1: 300; [0039] “lighting systems 100 may transmit, to the server 200, state information such as the amount of remaining battery power, a turn-on time and turn-off time, and the amount of power consumption”; [0040] “server 200 may receive state information and error information of the plurality of lighting systems 100…may generate prediction information for a possible turn-on time and consumption power of each of the lighting systems 100, and may provide the prediction information to the mobile terminal 300”); wherein the battery information detection module is configured to detect a voltage or current associated with a charging power of the battery ([0105] “measurement module 174 meters a voltage, current and power of generated electric energy under the control of the microprocessor 170”), determine an average power consumption value based on the detected voltage or current, and Response to Office Action dated 31 March 2022determine the remaining charge information of the battery based on the average power consumption value, wherein the battery information detection module is configured to determine the discharging time information based on the remaining charge information (Claim 5 “a consumption power monitoring unit for calculating an average value of consumption power of each of the lighting systems for each time zone by monitoring consumption power of the lighting systems for each year/month/day/time zone; a charging monitoring unit for calculating an average value by monitoring an amount of remaining battery power and a charging voltage and discharging time of the battery”), wherein the communication module is configured to transit, the charge information and the discharging time information to the monitoring server ([0037] “a mobile terminal 300 capable of information check and control through direct/indirect communication with the server 200 and/or the lighting systems 100”) through a low-power wide area network (LPWAN) (Fig. 1: LoRa communication).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Amarin with determination of power consumption, remaining charge and discharge time as taught by Park in order to control turn-on, turn-off time and maintenance time of the lighting system since the information can be used as future prediction data to control the turn-on time of each year/month/day/time zone [0080].

Regarding Claim 2, the combination of Amarin and Park teach the system of claim 1, wherein the streetlight controller (Amarin Fig. 2: 104) is configured to detect lighting state information (Amarin Fig. 2: 210) of the at least one streetlight and transmit (Amarin [0022] “The message/alarm generated by status sensor 210 may be sent to access point 106a and subsequently relayed to NOC 114. The message/alarm may be monitored by access point 106a or NOC 114, and subsequently may be reported for scheduling maintenance”; [0017] “access points 106 may also communicate with PV cells 108) the detected lighting state information to the solar controller (Amarin Fig. 4: 412, 406, 410, 408, 414 which is within 108), and wherein the solar controller is configured to transmit the lighting state information to the monitoring server (Amarin [0043] “NOC 114 may be configured to receive inputs from access point 106, PV cells 108, and an operator”).

 Regarding Claim 6, the combination of Amarin and Park teach the system of claim 1, wherein the communication module is configured to transit the remaining charge information and the discharging time information to the monitoring server through the LPWAN (Amarin [0016] “Network 110 may be a Zigbee, a WIFI, power-line communications, an EDGE network, a third generation (3G) network, a fourth generation (4G) network”) that has a coverage area of 10 km or more (Amarin 3G/4G/5G has range of 50-150km (see https://en.wikipedia.org/wiki/Cell_site)).

Regarding Claim 7, the combination of Amarin and Park teach the system of claim 1, wherein the LPWAN includes one of LoRaWAN (Park Fig. 1: LoRa), SIGFOX, LTE-MTC, and narrow band Internet-of-Things.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844